Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 02-1378

                            BESNIK KURSHUMI,

                                Petitioner,

                                      v.

         JOHN ASHCROFT, United States Attorney General,

                                Respondent.


              ON PETITION FOR REVIEW OF AN ORDER OF

                 THE BOARD OF IMMIGRATION APPEALS


                                   Before

                          Boudin, Chief Judge,

              Torruella and Howard, Circuit Judges.



     William E. Graves, Jr. with whom Kerry E. Doyle and Graves &
Doyle were on brief, for petitioner.
     Frances M. McLaughlin, Attorney, Office of Immigration
Litigation, with whom Peter D. Keisler, Assistant Attorney General,
Civil Division, Norah Ascoli Schwarz, Senior Litigation Counsel,
Office of Immigration Litigation and Danielle Franco, Attorney,
Office of Immigration Litigation, were on brief, for respondent.



                              June 25, 2004
          Per Curiam.   Petitioner Besnik Kurshumi appeals from a

decision of the Board of Immigration Appeals ("BIA" or "Board")

affirming the Immigration Judge's ("IJ") denial of his application

for asylum and withholding of removal.   In a written opinion, the

BIA concluded that Kurshumi had failed to establish either past

persecution or a well-founded fear of future persecution.   Having

carefully reviewed the record and the petition for review, we

affirm.

                                I.

          Kurshumi, a native and citizen of Albania, entered the

United States illegally on or about July 13, 1994.     Deportation

proceedings were initiated when the Immigration and Naturalization

Service ("INS")1 served Kurshumi with an order to show cause

charging deportability under former section 241(a)(1)(B) of the

Immigration and Nationality Act, 8 U.S.C. § 1251(a)(1)(B) (1998),

for entering the country without inspection.     Kurshumi conceded

deportability but applied for asylum and withholding of removal.

          Kurshumi asserted in his application that he could not

return to Albania because, inter alia, he and his wife had been

subjected to "constant and intense surveillance" (including mail



     1
      On March 1, 2003, the INS ceased to exist as an agency within
the Department of Justice.        Its enforcement functions were
transferred to the Department of Homeland Security. See Homeland
Security Act of 2002, Pub.L. No. 107-296, 116 Stat. 2135 (2002).
Because the events at issue here predate that reorganization, we
refer to the INS in this opinion.

                               -2-
screening), allegedly on account of their actions (and the actions

of his wife's family) in speaking out against both the former

Communist regime in Albania and the current Albanian government.

Kurshumi also claimed that members of his wife's family had been

subjected to various forms of mistreatment by the then in-power

Communist government.2 In an addendum to his application, Kurshumi

alleged that, because he was not a member of the Communist party in

Albania when that party was in power, he was prohibited from

pursuing a career as an airplane pilot; instead, he was sent to

work for a government-run high school as a physical-education

instructor and was later fired "since he had not been a member of

the Communist party."

          At a hearing before the IJ, in addition to testifying

about the events described in his application, Kurshumi testified,

in pertinent part, as follows: that, until the early 1990s, he

lived unharmed as a physical-education instructor; that, in 1991,

he (along with 10,000 other demonstrators) participated in a

political demonstration against the former Communist government;



     2
      In particular, Kurshumi stated, inter alia, that his wife's
grandfather had been sentenced to death in the 1940s due to his
anti-Communist views but that this sentence eventually was commuted
to fifteen years imprisonment; that his wife's father had been
sentenced to "hard labor in construction" sometime in the 1970s or
80s; that his wife's uncle had been sentenced to nine-years
imprisonment after criticizing Communist ideals; and that his
wife's entire family had been subjected to random interrogations,
beatings, and mental abuse during the Communist era (which since
has ended).

                               -3-
that he also spoke out against the new government by writing a

letter to parliament; that, in response to this letter, he was

invited to discuss his concerns with the Vice President of the

Defense Commission and two deputies; that, in fact, he did meet

with these individuals; that, after this meeting, he was invited to

a second meeting (this time with parliament); that, on the day of

the second meeting, he was brought to the defense minister and was

asked who    would   attend   the   meeting;    that   he   criticized   this

minister for over an hour; that another meeting was set up between

himself and the president of parliament; that, prior to this

meeting, he received a note informing him that he was being

transferred from the government-run high school to a new job as

commander of a military team (and, on cross-examination, that the

government-run high school from which he had been transferred had

closed down just three months after his transfer); that, because of

health problems, he did not timely report to his new job; that,

upon eventually reporting to the job, he was fired for having

failed to report; that, around the same time, Albanian police

officers secured a warrant to search –- and did search –- his home

(and the homes of approximately twenty-five others); and that he

thereafter wrote a letter to the newspaper, which was published and

which criticized the search of his home.

            In addition to the above testimony, Kurshumi's wife

corroborated   her   husband's      testimony   and    provided   additional


                                     -4-
information about the events relating to her family that were

described in Kurshumi's application.          She also testified that, on

the advice of her father, she never spoke out publicly against the

Communist government and that she never participated politically

until the demonstration in 1991; that she herself had no problems

with the Albanian government following the search of the house in

1992; and that she had at least two sisters living peacefully in

Albania.    Finally, there was testimony of a general nature from an

expert on European history and totalitarian governments.

            In   an    oral    decision,     the    IJ   denied    Kurshumi's

applications for asylum and withholding of removal.                    Kurshumi

sought review from the BIA, which subsequently issued a two-page

per curiam opinion affirming the IJ's decision.                   This appeal

followed.

                                      II.

            We are presented with three arguments on appeal: (1) "the

Board erred when it failed to provide a clear administrative

finding"; (2) "the Board erred when it found that [Kurshumi] had

not established a well-founded fear of [future] persecution and

[when it found] that he had [not] suffered past persecution"; and

(3) "the    Board     erred   in   failing   to   consider   current    country

conditions in light of [Kurshumi's] past persecution."                 None are

convincing.




                                      -5-
             First,    contrary    to    Kurshumi's     assertion,        the    BIA

articulated a clear rationale for its decision to affirm.                        The

order states that "[the BIA] agree[s] with the Immigration Judge's

decision that [Kurshumi] failed to establish past persecution or a

well-founded fear or clear probability of persecution in Albania

based on one of the five protected statutory grounds . . .,

especially in light of changed country conditions." In addition to

adopting expressly the reasoning of the IJ ("[T]he [IJ's] decision

will be affirmed for the reasons stated therein . . . ."), the BIA

addressed Kurshumi's principal concerns as follows: (1) "[t]o the

extent   that   [certain      factual]    findings     [of    the   IJ]    may    be

erroneous, we find them to be harmless, inasmuch as we find the

[IJ's] legal conclusion is correct . . . [because,] even if the

government transferred [Kurshumi] because of his political opinion,

such   act   does     not   rise   to   the   level   of     persecution";       (2)

"[Kurshumi] has provided no convincing argument that he has ever

suffered persecution in the past or would likely suffer persecution

in the future because of his relationship to his wife's family."

The BIA is not required to discuss each and every piece of evidence

or write an exegesis on every contention.             See Morales v. INS, 208

F.3d 323, 328 (1st Cir. 2000).

             Second, we agree with the BIA that Kurshumi has failed to

meet his burden of proving eligibility for asylum and a fortiori

has failed to meet his burden relating to withholding of removal.



                                        -6-
See Mabikas v. INS, 358 F.3d 145, 149 (1st Cir. 2004) ("The

applicant bears the burden of establishing eligibility for asylum

by proving either past persecution or a well-founded fear of future

persecution. The law requires an asylum seeker to demonstrate that

he   is   a   refugee     .    .    .    by     adducing   evidence    that       such    past

persecution or fear of future persecution is due to one of . . .

five grounds . . ., namely, race, religion, nationality, membership

in a particular social group, or political opinion." (citations and

quotation marks omitted)); Albathani v. INS, 318 F.3d 365, 372 (1st

Cir. 2003) ("Because the . . . standard for withholding deportation

is more stringent than that for asylum, a petitioner unable to

satisfy the asylum standard fails, a fortiori, to satisfy the

former." (citation omitted)).                   "[W]e review a denial of a petition

for asylum by the BIA under a substantial evidence standard.                                We

will not reverse the BIA's decision unless the record evidence

would     compel    a     reasonable            factfinder    to    make      a        contrary

determination."         Yatskin v. INS, 255 F.3d 5, 9 (1st Cir. 2001)

(citation and quotation marks omitted).

              The   BIA       had       ample    evidence    from     which       to    reject

Kurshumi's asylum claim, and we certainly are not "compelled" to

conclude that Kurshumi was persecuted in the past or has a well-

founded fear of being persecuted in the future on account of his

political opinions or membership in any particular social group.

Although Kurshumi was transferred from his job as a physical-



                                                -7-
education instructor to a new post from which he subsequently was

fired, both events easily are explained by other-than-protected

circumstances (i.e., the school closure and a failure to report,

respectively).   Even assuming a nexus between these events and one

of the five protected grounds -- an inference that might well be

debated -- such events normally do not rise to the level at which

a reasonable factfinder would be compelled to find past persecution

and do not do so here.   See, e.g., Nelson v. INS, 232 F.3d 258, 264

(1st Cir. 2000) (concluding that a reasonable factfinder would not

have been compelled to find past persecution where petitioner was

subjected to "three episodes of solitary confinement of less than

72 hours, each accompanied by abuse . . . [as well as] regular

harassment in the form of periodic surveillance, threatening phone

calls, occasional stops and searches, and visits to her place of

work").   We therefore conclude that there was substantial evidence

for the BIA to find that Kurshumi "has not demonstrated that he

suffered past persecution or [that he] has a well-founded fear of

[future] persecution."

           Finally, Kurshumi contends that the BIA erred when it

failed to consider evidence that "little has changed in Albania

following the collapse of the Communist regime." Kurshumi premises

this argument on the assertion that he established past persecution

and thus was entitled to a rebuttable presumption regarding a well-

founded fear of future persecution.    See Fergiste v. INS, 138 F.3d



                                 -8-
14, 18 (1st Cir. 1998) ("A finding of past persecution triggers a

regulatory presumption that the applicant has a well-founded fear

of future persecution, provisionally establishing the applicant's

refugee status and eligibility for asylum.   Where the Board finds

that past persecution has been established, the INS has the burden

of proving . . . that since the time the persecution occurred

conditions in the applicant's country of nationality have changed

to such an extent that the applicant no longer has a well-founded

fear of being persecuted if he were to return." (citations and

quotation marks omitted)).   As Kurshumi has failed to establish

past persecution, see supra, we need not entertain this argument.

          Affirmed.3




     3
      We note that our disposition of this appeal does not in any
way affect Kurshumi's derivative-asylee status, which (on March 30,
2004) was granted to him by reason of his wife's asylee status.
See 8 U.S.C. § 1158(b)(3) ("A spouse . . . of an alien who is
granted asylum [under subsection (b)] may, if not otherwise
eligible for asylum under this section, be granted the same status
as the alien . . . .").      Kurshumi's asylee status, of course,
remains dependent upon his wife's asylee status.         See id. §
1158(c)(2) ("Asylum granted under subsection (b) of this section
does not convey a right to remain permanently in the United States,
and may be terminated . . . [for one of several reasons]."); see
also 8 C.F.R. § 208.24(d) ("Termination of derivative status. The
termination of asylum status for a person who was the principal
applicant shall result in termination of the asylum status of a
spouse or child whose status was based on the asylum application of
the principal.").

                               -9-